Citation Nr: 1747949	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-08 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a right ankle strain.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a left ankle strain and arthritis.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for lumbar strain.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for refractive error and presbyopia of the eyes.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a foot disability, to include athlete's foot and onychomycosis.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches.

8.  Entitlement to service connection for residuals of a right ankle strain.

9.  Entitlement to service connection for residuals of a left ankle strain and arthritis.

10.  Entitlement to service connection for a foot disability, to include athlete's foot and onychomycosis.

11.  Entitlement to service connection for lumbar strain.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to a rating in excess of 30 percent for tinea versicolor.

14.  Entitlement to a rating in excess of 10 percent for residuals of a right hand injury.

15.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the left fifth finger.

16.  Entitlement to a rating in excess of 10 percent for allergic rhinitis and sinusitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 22 years, from February 1968 to September 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The November 2012 rating decision continued a 30 percent rating for tinea versicolor and continued 10 percent ratings for residuals of a right hand injury, residuals of a fracture of the left fifth finger, and allergic rhinitis and sinusitis.

The April 2014 rating decision continued previous denials of service connection for residuals of a right ankle strain, residuals of a left ankle strain and arthritis, athlete's foot, lumbar strain, refractive error and presbyopia of the eyes, headaches, and hypertension.

The Veteran was denied service connection for residuals of a right ankle strain, residuals of a left ankle strain, lumbar strain, and refractive error and presbyopia of the eyes in a July 1992 Board decision.  He was also denied service connection for headaches and hypertension in a September 2010 rating decision.  As such, the Board must initially determine whether new and material evidence has been submitted to reopen these claims for service connection prior to addressing the claims on their merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In June 2015, the Board remanded the issues for the scheduling of a videoconference hearing at the RO.  The Veteran subsequently testified at a videoconference hearing before the undersigned in November 2015 and a transcript of that hearing is of record.  

The issues of service connection for residuals of a right ankle strain, residuals of a left ankle strain and arthritis, a foot disability including athlete's foot, lumbar strain, and hypertension; and increased ratings for tinea versicolor, residuals of a right hand injury, residuals of a fracture of the left fifth finger, and allergic rhinitis and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim seeking service connection for ankle injuries, lumbar strain, and an eye problem was received by VA in October 1990.

 2.  A July 1992 Board decision denied service connection for residuals of right and left ankle strains, lumbar strain, and refractive error and presbyopia of the eyes.  The Veteran did not appeal the decision.

3.  Evidence received since the July 1992 Board decision regarding the ankle strains is new in that it is not cumulative and was not previously considered by decision makers, and is material because it raises a reasonable possibility of substantiating the claims for service connection for residuals of right and left ankle strains.

4.  Evidence received since the July 1992 Board decision regarding the lumbar strain is new in that it is not cumulative and was not previously considered by decision makers, and is material because it raises a reasonable possibility of substantiating the claim for service connection for lumbar strain.

5.  Evidence received since the July 1992 Board decision regarding the refractive error and presbyopia of the eyes is new but not material and does not support the application to reopen service connection for refractive error and presbyopia of the eyes.

6.  A claim seeking service connection for athlete's foot was received by VA in January 2003.

7.  An August 2003 rating decision denied service connection for athlete's foot.  The Veteran did not appeal the decision.

8.  Evidence received since the August 2003 rating decision is new in that it is not cumulative and was not previously considered by decision makers, and is material because it raises a reasonable possibility of substantiating the claim for service connection for a foot disability, to include athlete's foot and onychomycosis.

9.  A claim seeking service connection for hypertension was received by VA in May 2009.

10.  A claim seeking service connection for headaches was received by VA in August 2009.

11.  A September 2010 rating decision denied service connection for hypertension and headaches.  The Veteran did not appeal the decision.

12.  Evidence received since the September 2010 rating decision regarding hypertension is new in that it is not cumulative and was not previously considered by decision makers, and is material because it raises a reasonable possibility of substantiating the claims for service connection for residuals of right and left ankle strains.

13.  Evidence received since the September 2010 rating decision regarding headaches is new but not material and does not support the application to reopen service connection for headaches.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for residuals of a right ankle strain.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for residuals of a left ankle strain and arthritis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).

3.  New and material evidence has been received to reopen the claim for service connection for lumbar strain.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).

4.  New and material evidence has not been received to reopen the claim for service connection for refractive error and presbyopia of the eyes.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).

5.  New and material evidence has been received to reopen the claim for service connection for a foot disability, to include athlete's foot and onychomycosis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).

6.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).

7.  New and material evidence has not been received to reopen the claim for service connection for headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

Rating decisions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

To reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Bilateral Ankles

The Veteran first submitted a claim for service connection for residuals of ankle injuries in October 1990, which was denied in a July 1991 rating decision on the basis that the evidence failed to establish any residual disability to either ankle.  The Veteran appealed the rating decision to the Board, and in a July 1992 decision, the Board determined that service connection was not warranted because Veteran did not have a current disability in either ankle.  The evidence of record at the time of the Board decision consisted of the Veteran's STRs, the application for disability benefits received in October 1990, a VA examination conducted in April 1991, and a February 1992 Board hearing transcript.  The Veteran did not appeal the Board decision, and the decision is final.  

The Veteran requested to reopen the claim for service connection for residuals of right and left ankle injuries in January 2013.  Evidence received in support of the application to reopen includes private medical records that show a current diagnosis of left ankle arthritis and a calcaneus spur, and VA treatment records that show a current diagnosis of plantar fasciitis and subtalar joint pain bilaterally secondary to pronated gait.  The VA treatment record also notes that the Veteran had many injuries during his time on active duty in his feet, subtalar joints, and knees.  Accordingly, presumed credible, new and material evidence has been received to reopen the claims for service connection for residuals of right and left ankle strains.

Lumbar Strain

The Veteran first submitted a claim for service connection for lower back pain in October 1990, which was denied in a July 1991 rating decision on the basis that the evidence failed to establish any lumbar spine disability.  The Veteran appealed the rating decision to the Board, and in a July 1992 decision, the Board determined that service connection was not warranted because Veteran did not have a current lumbar spine disability.  The evidence of record at the time of the Board decision consisted of the Veteran's STRs, the application for disability benefits received in October 1990, a VA examination conducted in April 1991, and a February 1992 Board hearing transcript.  The Veteran did not appeal the Board decision, and the decision is final.  

The Veteran requested to reopen the claim for service connection for residuals of right and left ankle injuries in January 2013.  Evidence received in support of the application to reopen includes private medical records that show a current diagnosis of left ankle arthritis and a calcaneus spur, and VA treatment records that show a current diagnosis of mild-to-moderate degenerative changes throughout the lumbar spine with calcification and mild disc height loss at L5-S1.  Accordingly, presumed credible, new and material evidence has been received to reopen the claim for service connection for lumbar strain.

Refractive Error and Presbyopia

The Veteran first submitted a claim for service connection for "eye problem spot floaters" in October 1990.  In a July 1991 rating decision, service connection was granted for recurrent vitreous floaters and was denied for refractive error and presbyopia on the basis that those diagnoses were constitutional or developmental abnormalities and could not be recognized as service-connected under appropriate legislation.  The Veteran appealed the rating decision to the Board, and in a July 1992 decision, the Board determined that service connection was not warranted because refractive error and presbyopia were not diseases or injuries for VA compensation benefit purposes.  The evidence of record at the time of the Board decision consisted of the Veteran's STRs, the application for disability benefits received in October 1990, a VA examination conducted in April 1991, and a February 1992 Board hearing transcript.  The Veteran did not appeal the Board decision, and the decision is final.  

In January 2013, the Veteran requested to reopen the claim service connection for refractive error/presbyopia.  The additional evidence received in support of the application to reopen includes VA and private medical records, which show prescriptions for refractive error.  

The Board finds that the evidence submitted since the July 1992 Board decision is new because this evidence was not part of the record at the time of the decision.  However, this evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim for service connection for refractive error and presbyopia of the eyes.  

For purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9; 38 U.S.C.A. § 1110.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection.

Here, the evidence does not establish that there is a superimposed disease or injury to allow for service connection for refractive error, to include presbyopia.  Rather, the evidence simply reestablishes that the Veteran has refractive error and has been given a prescription for near and distance vision correction.

As such, the evidence submitted since the July 1992 Board decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for refractive error and presbyopia.  Accordingly, new and material evidence has not been received to reopen service connection for a refractive error and presbyopia of the eyes.    

Athlete's Foot

The Veteran first submitted a claim for service connection for athlete's foot in January 2003, which was denied in an August 2003 rating decision on the basis that the evidence failed to establish any current diagnosis of athlete's foot, foot fungus, or tinea pedis.  The evidence of record at the time of the August 2003 rating decision consisted of the Veteran's STRs, statement from the Veteran dated in January 2003, and VA treatment records.  The Veteran was notified of the rating decision and he did not perfect an appeal.  As such, the decision is final.  

The Veteran requested to reopen the claim for service connection for residuals of right and left ankle injuries in January 2013.  Evidence received in support of the application to reopen includes medical records from Travis Air Force Base that show a current diagnosis of onychomycosis.  Accordingly, presumed credible, new and material evidence has been received to reopen the claim for service connection for a foot disability, to include athlete's foot.

Hypertension

The Veteran first submitted claim for service connection hypertension in May 2009, which was denied in a September 2010 rating decision on the basis that there was no evidence that hypertension existed continuously from the date the Veteran was discharged from service, manifested to a compensable degree within one year following discharge from service, or was related to in-service events or trauma.  The evidence of record at the time of the September 2010 rating decision consisted of the Veteran's STRs; statements from the Veteran dated in May, August, and November 2009; and VA treatment records.  The Veteran was notified of the rating decision and he did not perfect an appeal.  As such, the decision is final.  

The Veteran requested to reopen the claim for service connection for hypertension in January 2013.  Evidence received in support of the application to reopen includes an article regarding how air traffic controllers handle stress, including discussion of whether air traffic controllers were at risk of developing high blood pressure later in life due to cardiovascular work stress.  Accordingly, presumed credible, new and material evidence has been received to reopen the claim for service connection for hypertension.

Headaches 

The Veteran first submitted claim for service connection for headaches August 2009, which was denied in a September 2010 rating decision on the basis that the evidence did not show that the diagnosis was incurred during or caused by the Veteran's military service.  The evidence of record at the time of the September 2010 rating decision consisted of the Veteran's STRs, statements from the Veteran dated in August and November 2009, and VA treatment records.  The Veteran did not appeal the rating decision, and the decision is final.  

In January 2013, the Veteran requested to reopen the claim for service connection for headaches.  Relevant evidence received in support of the application to reopen includes VA treatment records, which show the Veteran continued to report having headaches.  

The Board finds that the evidence submitted since the September 2010 rating decision is new because this evidence was not part of the record at the time of the decision.  However, this evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim for service connection for headaches.  Specifically, the evidence does not address whether the current headaches are related to service; rather, the only connection to service is the Veteran's statements, and he has not shown to possess the type of medical expertise that would be necessary to diagnose headache disorder, opine on the underlying cause of it, or opine on the level of severity.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

As such, the evidence submitted since the September 2010 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for headaches.  Accordingly, new and material evidence has not been received to reopen service connection for headaches.   


ORDER

New and material evidence having been received, the appeal to reopen service connection for residuals of a right ankle strain is granted.

New and material evidence having been received, the appeal to reopen service connection for residuals of a left ankle strain and arthritis is granted.

New and material evidence having been received, the appeal to reopen service connection for lumbar strain is granted.

New and material evidence not having been received, the appeal to reopen service connection for refractive error and presbyopia of the eyes is denied.

New and material evidence having been received, the appeal to reopen service connection for a foot disability, to include athlete's foot and onychomycosis, is granted.

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted.

New and material evidence not having been received, the appeal to reopen service connection for headaches is denied.


REMAND

A review of the record reflects that further development is necessary on the remaining claims.  Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the claims for service connection for residuals of a right ankle strain, residuals of a left ankle strain and arthritis, lumbar strain, and a foot disability including athlete's foot and onychomycosis, the Veteran contends that these disabilities stem from his days at a football player in service while stationed in Incirlik, Turkey.  See the November 2015 Board hearing transcript.  The Board notes that the Veteran's specialty is listed as fitness and recreation specialist on his DD 214 and performance reports show that he provided "a variety of sports activities and facilities" and "organized varsity and intramural sports."  He has current diagnoses of left ankle arthritis and a calcaneus spur, bilateral plantar fasciitis and subtalar joint pain, mild-to-moderate degenerative changes throughout the lumbar spine with calcification and mild disc height loss at L5-S1, and onychomycosis.  

With regard to the claim for service connection for hypertension, the Veteran contends that his hypertension is due to his in-service job as air traffic controller, which caused him a lot of stress.  See the November 2015 Board hearing transcript.  He submitted an article on how air traffic controllers handle stress, including discussion of whether air traffic controllers were at risk of developing high blood pressure later in life due to work-induced cardiovascular stress.  The Board notes that in-service performance reports indicate that prior to becoming a fitness and recreation specialist, the Veteran worked as an air traffic control operator in a control tower.  

The Veteran has not been afforded VA examinations for any of these claimed disabilities.  The Board finds that the Veteran's statements and evidence of record meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and VA examinations and medical opinions should be obtained.

With regard to the increased rating claims, outstanding VA treatment records are necessary before adjudication of the claim.  The appeal period for these claims is from August 2010.  The claims file currently contains VA treatment records dated prior to October 2012 and from February 2014 to January 2016.  However, VA treatment records for the periods between October 2012 and February 2014, and from January 2016, are not associated with the claims file.  There is evidence that the missing records may be relevant to the increased rating claim, including the as the Veteran noted in the Board hearing that he was being treated at VA.  As such, the outstanding VA treatment records should be associated with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

There is also evidence that outstanding treatment records from Travis Air Force Base (AFB) and North Bay Hospital may be relevant to the claims.  The claims file contains records from Travis AFB submitted by the Veteran in September 2012 and August 2013.  However, a prescription dated in December 2015 indicates that the Veteran has continued to seek treatment at Travis AFB since the August 2013 records submission.  In addition, the Veteran stated in the November 2015 Board hearing that he was seen at in the North Bay emergency room when he had trouble breathing, and he had subsequently prescriptions filled at Travis AFB.  As such, the AOJ should attempt to obtain records from Travis AFB and North Bay Hospital.  See Moore v. Shinseki, 555 F.3d 1369 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from October 2012 to February 2014, and from January 2016 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records, including records from Travis Air Force Base and North Bay Hospital, showing treatment of the relevant disabilities.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

3.  Schedule the Veteran for VA examinations to determine the existence and etiology of any current (a) right ankle disability, (b) left ankle disability, (c) lumbar spine disability, (d) foot disability to include athlete's foot and onychomycosis, and (e) hypertension.  

The examiner should review the claims file and should note that review in the report. 

The examiner(s) should identify by diagnosis any current right ankle disability, left ankle disability, lumbar spine disability, foot disability (including athlete's foot and/or onychomycosis), and/or hypertension.  

For each diagnosis, the examiner should opine on whether it is at least as likely as not (50 percent probability or greater) that the condition is related to incident, injury, or event in active service. 

For any diagnosed right ankle, left ankle, lumbar spine, and/or foot disability diagnosed, the examiner should specifically comment on the Veteran's contentions that the disabilities are due to playing football in service.  

If hypertension is diagnosed, the examiner should specifically discuss the article submitted in November 2015 titled "Air traffic controllers' stress management and hypertension risk."

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


